 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                ***
 7    CARRINGTON MORTGAGE SERVICES,                       Case No. 2:17-cv-01047-RFB-PAL
      LLC,
 8
                         Plaintiff,
 9             v.                                                     ORDER

10
      TAPESTRY   AT      TOWN      CENTER
11    HOMEOWNERS ASSOCIATION; TERRA
      WEST COLLECTIONS GROUP LLC; SFR
12    INVESTMENTS POOL 1, LLC; DOE
      INDIVIDUALS I-X, inclusive; and ROE
13    CORPORATIONS I-X, inclusive,
14                      Defendants.
15

16    SFR INVESTMENTS POOL 1, LLC,
17            Counter-Claimant/Cross-Claimant,
               v.
18
19    CARRINGTON MORTGAGE SERVICES,
      LLC; ESTHER MARIN, an individual,
20
             Counter-Defendant/Cross-Defendant.
21

22
        I.          INTRODUCTION
23
              Before the Court are Defendant/Counter-Claimant/Cross-Claimant SFR Investments Pool
24
     1, LLC’s (“SFR’s”) Renewed Motion for Summary Judgment (ECF No. 50), Plaintiff/Counter-
25
     Defendant Carrington Mortgage Services, LLC’s (“Carrington’s”) Renewed Motion for Summary
26
     Judgment (ECF No. 51), and Defendant Tapestry at Town Center Homeowners Association’s (“the
27
     HOA’s”) Counter Motion for Summary Judgment (ECF No. 56).
28
 1             In the complaint filed May 9, 2017, Carrington seeks quiet title/declaratory judgment and

 2   injunctive relief based on allegations of wrongful foreclosure violating the federal constitution and

 3   Nevada statutes. ECF No. 1. For the reasons stated below, the Court grants in part and denies in

 4   part all three motions.

 5

 6       II.      FACTUAL BACKGROUND

 7                a. Undisputed Facts

 8             The Court finds that the following facts are undisputed.

 9             On or about February 27, 2008, Esther Marin and Rosa Linares (“the borrowers”)

10   purchased property located at 9141 Captivating Avenue, Las Vegas, Nevada 89149 (“the

11   Property”). The borrowers financed ownership of the property by way of a loan in the amount of

12   $162,649.00 evidenced by a note and secured by a deed of trust (the senior deed of trust) recorded

13   February 29, 2008.

14             The borrowers failed to pay the HOA all amounts due to it. On May 5, 2010, the HOA,

15   through its agent Assessment Management Services (“AMS”), recorded a notice of claim of

16   delinquent assessment lien. Per the notice, the amount due to the HOA was $1,169.04, which

17   includes assessments, late fees, special assessments, fines, collection fees, trustee fees, and interest.

18             On April 23, 2012, the HOA, through its agent AMS, recorded a notice of default and
19   election to sell under homeowners association lien. The notice states the amount due to the HOA

20   was $3,130.42, which may include assessments, late fees, special assessments, collection fees,

21   trustee fees, and interest.

22             On February 26, 2014, the HOA, through its agent AMS, recorded a notice of foreclosure

23   sale. The notice states the amount due to the HOA was $7,118.63, which may include assessments,

24   late fees, special assessments, collection fees, and interest.

25             The HOA foreclosed on the property on or about March 21, 2014. A foreclosure deed in

26   favor of SFR was recorded April 2, 2014.

27                b. Disputed Facts

28             The parties dispute whether the Property is insured by the Federal Housing Administration
                                                        2
 1   (“FHA”), whether the deed of trust was properly assigned to Carrington, and whether tender was

 2   offered and/or rejected.

 3             Regarding tender, Carrington alleges that Miles, Bauer, Bergstrom and Winters on behalf

 4   of Bank of America sent the HOA and its foreclosure agent AMS a letter dated May 23, 2012

 5   requesting sufficient information to identify nine months' of common assessments and offering to

 6   pay that sum. Carrington alleges that the HOA and AMS refused to identify the super-priority

 7   amount, but provided a ledger indicating the monthly assessment amount was $66.00. Nine

 8   months of monthly assessments totals $594, and Bank of America allegedly tendered $988.00 to

 9   the HOA to satisfy the super-priority lien—nearly $400.00 more than the actual super-priority

10   amount. AMS allegedly rejected the payment.

11

12      III.      PROCEDURAL BACKGROUND

13             Carrington filed its Complaint on April 13, 2017. ECF No. 1. The HOA filed an answer

14   on May 24, 2017. ECF No. 11. SFR filed on answer on June 26, 2017, with a cross-claim against

15   Esther Marin and a counter-claim against Carrington. ECF No. 22.

16             On June 26, 2017, the Court entered a scheduling order. ECF No. 20.

17             Carrington filed an answer to the counter-claim on June 30, 2017. ECF No. 24. Terra

18   West Collections Group LLC filed an answer on July 10, 2017. ECF No. 25.
19             Discovery closed on November 20, 2017. ECF No. 20. On December 8, 2017, the Clerk

20   of Court entered default as to Esther Marin. ECF No. 36.

21             On December 18, 2017, Carrington filed a Motion for Summary Judgment. ECF No. 38.

22   On December 20, 2017, SFR filed a Motion for Summary Judgment. ECF No. 39.

23             On July 12, 2018, the Court denied all pending motions without prejudice and issued a stay

24   in the case pending the Nevada Supreme Court’s decision on a certified question of law regarding

25   NRS 116’s notice requirement in Bank of N.Y. Mellon v. Star Hill Homeowners Ass’n, Case No.

26   2:16-cv-02561-RFB-PAL. ECF No. 49. The Nevada Supreme Court published an answer to the

27   certified question on August 2, 2018. SFR Investments Pool 1, LLC v. Bank of New York Mellon,

28   422 P.3d 1248 (Nev. 2018).
                                                       3
 1            On August 23, 2018, SFR and Carrington each filed the instant Renewed Motions for

 2   Summary Judgment. ECF Nos. 50, 51. On September 14, 2018, the HOA filed the instant Counter

 3   Motion for Summary Judgment. ECF No. 56.

 4            The Court now lifts the stay in this case and considers all pending motions.

 5

 6      IV.      LEGAL STANDARD

 7            Summary judgment is appropriate when the pleadings, depositions, answers to

 8   interrogatories, and admissions on file, together with the affidavits, if any, show “that there is no

 9   genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

10   law.” Fed. R. Civ. P. 56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). When

11   considering the propriety of summary judgment, the court views all facts and draws all inferences

12   in the light most favorable to the nonmoving party. Gonzalez v. City of Anaheim, 747 F.3d 789,

13   793 (9th Cir. 2014). If the movant has carried its burden, the non-moving party “must do more

14   than simply show that there is some metaphysical doubt as to the material facts . . . . Where the

15   record taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there

16   is no genuine issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (alteration in original)

17   (internal quotation marks omitted).

18
19      V.       DISCUSSION

20               a. SFR’s Motion for Summary Judgment

21            SFR seeks summary judgment as to Carrington’s claims against it and as to its counter-

22   claims against Carrington. SFR additionally seeks summary judgment on its cross-claim against

23   Marin, who has not participated in this lawsuit thus far and against whom a clerk’s default has
     been entered.
24
                         i. Statute of Limitations
25
              SFR argues that Carrington’s complaint is time-barred pursuant to a three-year statute of
26
     limitations. For statute of limitations calculations, time is computed from the day the cause of
27
     action accrued. Clark v. Robison, 944 P.2d 788, 789 (Nev. 1997). The foreclosure sale occurred
28
                                                       4
 1   on March 21, 2014. The Court finds that all of Carrington’s claims began to run on the date of the

 2   foreclosure sale as these claims all stem from issues or disputes regarding the sale and its effect.

 3   The complaint was filed on April 13, 2017, over three years later.

 4             Carrington argues that SFR waived the statute of limitations defense by failing to raise the

 5   defense in its answer. While the Court agrees that a statute of limitations defense is waivable

 6   pursuant to Rule 8 of the Federal Rules of Civil Procedure, SFR plainly raised the issue in its

 7   Answer. ECF No. 22 at 8 (“The Bank’s causes of action are barred in whole or in part by the

 8   applicable statutes of limitations . . . .”).

 9             The Court finds that, to the extent Carrington’s pleading relates to any alleged violation of

10   a right protected by statute, Carrington’s claims carry a three-year statute of limitations pursuant

11   to NRS 11.190(3)(a), which applies to actions upon a liability created by statute. Therefore,

12   Carrington’s second cause of action for breach of NRS 116.1113 is entirely foreclosed, and its

13   remaining causes of action for quiet title/declaratory relief, wrongful foreclosure, and injunctive

14   relief are foreclosed only to the extent violations of NRS 116.1113 are alleged. However, to the

15   extent Carrington seeks relief based on alleged unconstitutionality or on equitable grounds,

16   Carrington’s claims fall within the four-year catch-all provision at NRS 11.220 and are therefore

17   timely.

18             The Court finds Carrington is not entitled to the five-year statute of limitations for certain

19   quiet title actions pursuant to NRS 11.070 and 11.080. The statute of limitations provided by these

20   code sections only apply when the plaintiff actually “was seized or possessed of the premises.”

21   Nev. Rev. Stat. §§ 11.070, 11.080; see also Saticoy Bay LLC Series 2021 Gray Eagle Way v.

22   JPMorgan .Chase Bank, N.A., 388 P.3d 226, 232 (Nev. 2017) (NRS 11.080); Bissell v. Coll. Dev.

23   Co., 469 P.2d 705, 707 (Nev. 1970) (NRS 11.070). NRS 11.070 and 11.080 do not apply to claims

24   by parties that held only a lien interest, not title.

25             The Court also does not find that Carrington’s declaratory relief claim is not bound by a

26   statute of limitations.      But “[a] claim for declaratory relief is subject to a statute of

27   limitations generally applicable to civil claims.” Zuill v. Shanahan, 80 F.3d 1366, 1369–70 (9th

28   Cir. 1996). Facklam, relied upon by Carrington, holds only that a statute of limitations does not

                                                             5
 1   operate to bar a nonjudicial foreclosure, as such a foreclosure is neither a civil nor a criminal

 2   judicial proceeding; Facklam does not hold that a statute of limitations cannot bar a judicial action

 3   challenging a nonjudicial foreclosure. See Facklam v. HSBC Bank USA for Deutsche ALT-A

 4   Sec. Mortg. Loan Tr., 401 P.3d 1068, 1070–71 (Nev. 2017) (en banc). And while Nevada law

 5   recognizes that “[t]he statute of limitations applies differently depending on the type of relief

 6   sought” and that “claimants retain the right to prevent future violations of their constitutional rights

 7   [through prospective relief],” City of Fernley v. State, Dep’t of Tax, 366 P.3d 699, 706 (Nev.

 8   2016), the relief Carrington seeks is retrospective in nature. Carrington argues that the relief it

 9   seeks is prospective: whether Carrington can proceed to judicially foreclose on the senior deed of

10   trust. But to so find, the Court would first need to award retrospective relief by finding that the

11   foreclosure sale did not extinguish the deed of trust or that the foreclosure sale was void, meaning

12   a deed of trust existed on which the judicial foreclosure claim could proceed.

13                        ii. Facial Unconstitutionality

14             SFR argues that Carrington’s claim that NRS Chapter 116 facially violates its

15   constitutional due process rights is foreclosed by Nevada Supreme Court case law. The Court

16   agrees.

17             In Bourne Valley Court Trust v. Wells Fargo Bank, NA, the Ninth Circuit held that the opt-

18   in notice scheme outlined in NRS Chapter 116 did not meet the minimum requirements of

19   constitutional due process and that NRS 116.31168 did not incorporate the notice requirements of

20   NRS 107.090. 832 F.3d 1154, 1158–59 (9th Cir. 2016), cert. denied, 137 S. Ct. 2296 (2017). This

21   holding was based upon the Ninth Circuit’s interpretation of Nevada’s statutory scheme under

22   NRS Chapter 116 as an “opt-in” notice statutory scheme. Importantly, the Nevada Supreme Court

23   had not yet had a direct opportunity to construe the applicable statutes. The Nevada Supreme

24   Court thereafter held that NRS 116.31168 incorporated the notice requirements of NRS 107.090.

25   SFR Investments Pool 1, LLC v. Bank of New York Mellon, 422 P.3d 1248, 1252 (Nev. 2018).

26   Thus, the Nevada Supreme Court found notice to be mandatory to interest holders like Carrington.

27   Id. As the Nevada Supreme Court had not previously had an opportunity to explicitly construe the

28   respective state statutes in terms of their notice requirements and as the Nevada Supreme Court is

                                                        6
 1   the final arbiter of the construction of Nevada statutes, this Court must follow the Nevada Supreme

 2   Court’s interpretation of Nevada statutes in this case. California Teachers Ass’n v. State Bd. of

 3   Educ., 271 F.3d 1141, 1146 (9th Cir. 2001) (explaining that “it is solely within the province of the

 4   state courts to authoritatively construe state legislation”); Owen By & Through Owen v. United

 5   States, 713 F.2d 1461, 1464 (9th Cir. 1983) (noting that Ninth Circuit’s interpretation of state law

 6   is only binding to the extent there is no subsequent indication from the state court that the

 7   interpretation was incorrect). This Court has previously found consistent with the Nevada

 8   Supreme Court’s interpretation of Nevada law that NRS 107.090 as incorporated by the Nevada

 9   HOA lien statute satisfies due process requirements. JPMorgan Chase Bank, N.A. v. SFR

10   Investments Pool 1, LLC, 200 F. Supp. 3d 1141, 1160–61 (D. Nev. 2016). The Court incorporates

11   that prior reasoning by reference. Based upon the holding of the Nevada Supreme Court in SFR

12   Investments Pool 1 and this Court’s prior analysis, the Court finds that Nevada’s statutory scheme

13   in NRS Chapter 116 does not violate due process. Therefore, SFR is entitled to summary judgment

14   on Carrington’s claim as to the facial constitutionality of NRS Chapter 116.

15                     iii. As-Applied Constitutionality

16          SFR argues that Carrington lacks standing to make its due process challenge because it

17   received actual notice of the HOA sale and therefore experienced no injury in fact. The Court

18   interprets this to be an argument that Carrington was not in fact deprived of constitutionally-

19   compliant notice and that any as-applied due process challenge must therefore fail.

20          The Court finds that the notice in this case did not deprive Carrington of due process under

21   the federal constitution. Before a state takes any action that will adversely “affect an interest in

22   life, liberty, or property . . . , a State must provide ‘notice reasonably calculated, under all

23   circumstances, to apprise interested parties of the pendency of the action and afford them an

24   opportunity to present their objections.’” Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 795

25   (1983) (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). “The

26   notice must be of such nature as reasonably to convey the required information, . . . and it must

27   afford a reasonable time for those interested to make their appearance.” Mullane, 339 U.S. at 315

28   ///

                                                      7
 1   (citations and quotations omitted). And “if with due regard for the practicalities and peculiarities

 2   of the case these conditions are reasonably met, the constitutional requirements are satisfied.” Id.

 3          The Court finds that Carrington’s predecessor-in-interest received notice of the HOA’s

 4   intent to sell the Property long before the HOA took any action to foreclose upon the its lien. The

 5   Notice of Default and Election to Sell Under Homeowners Association Lien was recorded on April

 6   23, 2012 and the Notice of Sale was recorded on February 26, 2014, providing adequate notice

 7   before the March 21, 2014 auction. Carrington does not allege that its predecessor-in-interest was

 8   unaware of these notices; indeed, Carrington alleges that its predecessor was aware and tendered

 9   on August 30, 2012. Because Carrington’s predecessor had notice for several months of the

10   intended sale of the Property, it had sufficient opportunity to invoke whatever means available,

11   including court intervention or engaging the foreclosing entities, to prevent or halt the sale. It did

12   not. “[I]t is well established that due process is not offended by requiring a person with actual,

13   timely knowledge of an event that may affect a right to exercise due diligence and take necessary

14   steps to preserve that right.” In re Medaglia, 52 F.3d 451, 455 (2d Cir. 1995).

15          Moreover, the Court finds that the operation of NRS 116.3116 in terms of the ordering of

16   the priority of liens and the extinguishment of junior liens was and is apparent under Nevada

17   law. The language of the statute itself clearly creates a super-priority lien for nine months of

18   outstanding HOA assessments. See NRS 116.3116. And the fact that the junior liens will be
19   extinguished upon the foreclosure of the super-priority lien is apparent from Nevada’s following

20   of the Restatements, particularly the Restatement Third of Property. See SFR Investments Pool 1

21   v. U.S. Bank, 334 P.3d 408, 412 (Nev. 2014) (citing to the Restatements for the principle that “[a]

22   valid foreclosure of a mortgage terminates all interests in the foreclosed real estate that are junior

23   to the mortgage being foreclosed”).

24          Carrington’s as-applied due process argument must consequently fail as a matter of law,

25   entitling SFR to summary judgment for this basis of Carrington’s claims.

26                     iv. FHA Insurance Program

27          SFR argues that FHA insurance does not affect the propriety of the foreclosure sale, as the

28   Supremacy Clause does not apply to preempt NRS 116.3116. The Court agrees and finds that NRS
                                                       8
 1   116.3116 is not preempted by the Department of Housing and Urban Development’s (“HUD’s”)

 2   insurance program under any of the preemption doctrines. 1

 3           First, Carrington has not identified, and the Court has not found, any authority expressly

 4   preempting the operation of state law in the context of HOA foreclosures on HUD-insured

 5   mortgages. Thus, express preemption does not apply.

 6           Second, it is clear that field preemption does not apply either, as property foreclosure is not

 7   an area where Congress has demonstrated its intent to “occupy the field” of regulation. On the

 8   contrary, foreclosure of real property has traditionally been an area left to the states. See BFP v.

 9   Resolution Trust Corp., 511 U.S. 531, 544, (1994) (“It is beyond question that an essential state

10   interest is at issue here: We have said that ‘the general welfare of society is involved in the security

11   of the titles to real estate’ and the power to ensure that security ‘inheres in the very nature of [state]

12   government’ ”) (alteration in original) (quoting Am. Land Co. v. Zeiss, 219 U.S. 47, 60

13   (1911)); see also Rank v. Nimmo, 677 F.2d 692, 697 (9th Cir. 1982) (“mortgage foreclosure has

14   traditionally been a matter for state courts and state law”) (citation and internal quotation marks

15   omitted); Butner v. United States, 440 U.S. 48, 55 (1979) (“Property interests are created and

16   defined by state law.”).

17           The only potential way in which N.R.S. 116.3116 could be preempted, therefore, is through

18   conflict preemption. Carrington argues that enforcing N.R.S. 116.3116 to extinguish Carrington's
19   deed of trust would conflict with the purposes of HUD’s insurance program, through which it

20   insures mortgages originated by private lenders for the purpose of making housing available to all

21   citizens. Carrington contends that this program allows title to be conveyed to HUD after

22   foreclosure on the deed of trust, thereby allowing HUD to replenish the funds used for the

23   insurance program, and that enforcement of the HOA’s superpriority lien through N.R.S.

24   116.3116 would interfere with this structure.

25           The purpose and structure of HUD’s mortgage insurance program was set forth in detail

26   in Freedom Mortgage:

27
     1
       The Court notes that the factual dispute as to whether the Property was in fact insured by the FHA is
28   therefore immaterial and need not be resolved.

                                                         9
 1           As HUD's website and various publications explain, the single-family mortgage-
 2           insurance program provides mortgage insurance to protect lenders against the risk
             of default on mortgages to qualified buyers. The federal regulations governing the
 3           program are contained in the Code of Federal Regulations (CFR), Title 24.
             When a HUD-insured mortgage goes into default, the lender may make a claim for
 4           the remaining principal amount owed under the loan. Typically, the lender must
             assign the mortgage to HUD and certify that the mortgage is prior to all liens and
 5
             encumbrances, or defects which may arise except such liens or other matters as may
 6           have been approved by the Commissioner. Alternatively, the lender may foreclose,
             acquire title, and make a claim for the deficiency. The insurance contract shall be
 7           terminated if [t]he property is bid in and acquired at a foreclosure sale by a party
             other than the mortgagee—which is to say, any party except the lender. In short, a
 8           lender has two primary ways to obtain benefits under the program: (1) assign the
             first-position mortgage interest to HUD before foreclosure or (2) initiate
 9
             foreclosure and make a claim for the deficiency.
10   106 F.Supp.3d 1174, 1183–84 (D. Nev. 2015) (footnotes, citations, and internal quotation marks
11   omitted) (alteration in original).
12           The Court concludes that conflict preemption does not apply in this case. Lenders are
13   perfectly capable of complying with both HUD’s program and N.R.S. 116.3116; in fact, HUD's
14   regulations expressly contemplate situations in which a lender forfeits its security interest by
15   failing to protect it against senior interests. As described in Freedom Mortgage, when a HUD-
16   insured mortgage goes into default, a lender has two options: (1) assign the first-position mortgage
17   interest to HUD before foreclosure and make a claim for the remaining principal amount, or (2)
18   initiate foreclosure and make a claim for the deficiency. 106 F.Supp.3d at 1184; 24 C.F.R.
19   §§ 203.350, 203.351, 203.401. If it fails to protect its interest, however, the lender loses any claim
20   to benefits; under 24 C.F.R. § 203.315, HUD’s contract of insurance is terminated where “[t]he
21   property is bid in and acquired at foreclosure by a party other than the mortgagee.” Therefore, the
22   lender is in control of its compliance with both HUD's program and Nevada’s foreclosure statutes.
23   HUD only has an interest in the property insofar as the lender conveys title or forecloses and
24   initiates a claim. HUD’s property interest ceases once a third party buyer acquires the property at
25   a foreclosure sale, and HUD’s decision (by virtue of 24 C.F.R. § 203.315) to terminate its contract
26   at that point demonstrates that such foreclosures do not serve as an obstacle to HUD’s program.
27   On the contrary, the only obstacle to HUD’s objectives appears to be the lender's own inaction.
28
                                                      10
 1   There can thus be no conflict preemption because compliance with both state and federal law is

 2   possible and Nevada’s HOA lien statute does not serve as an obstacle to Congress's objectives in

 3   enacting the HUD insurance program.           For these reasons, Carrington’s Supremacy Clause

 4   challenge fails.

 5                      v. Equity Jurisdiction

 6          SFR argues that Carrington has no remedies available against SFR regarding the allegedly

 7   wrongful foreclosure sale because any wrongful foreclosure can be compensated with money

 8   damages. The Court disagrees and finds that it has “inherent equitable jurisdiction to settle title

 9   disputes.” See Shadow Wood Homeowners Ass’n, Inc. v. New York Cmty. Bancorp, 366 P.3d

10   1105, 1110–1111 (Nev. 2016). The Court possesses the power to invalidate the foreclosure sale
     and/or to make declarations as to the present interests in the Property, or lack thereof, held by the
11
     Parties. Carrington may seek equitable relief.
12
                        vi. Cross & Counter-Claim
13
            SFR seeks summary judgment in its favor on its cross-claims against Marin and its counter-
14
     claim against Carrington. It requests declaratory relief that the foreclosure sale vested title in SFR,
15
     and that Carrington and Marin lack an interest in the Property. Carrington responds that SFR is
16
     not entitled to judgment because its predecessor-in-interest tendered the super-priority portion of
17
     the HOA’s lien in advance of the sale, and the tender preserved Carrington’s interest. As discussed
18
     in greater detail below, the Court finds that tender preserved Carrington’s interest in this case. SFR
19
     is therefore not entitled to summary judgment on its cross- and counter-claim. For the same reason,
20
     the Court declines to expunge the lis pendens.
21
                b. Carrington’s Motion for Summary Judgment
22
            Carrington argues that NRS Chapter 116 is facially unconstitutional, that the sale violated
23
     due process as-applied, and that summary judgment is warranted under the Supremacy Clause.
24
     The Court incorporates by reference its reasoning above regarding these arguments and denies
25
     summary judgment to Carrington on these bases. The Court proceeds to address Carrington’s
26
     remaining equity-based claims and SFR’s response.
27
                         i. Inadequate Sales Price
28
                                                       11
 1           Carrington argues that, because the property had a fair market value of $136,000 as of the

 2   date of foreclosure and SFR purchased the property for $12,000, the sales price was inadequate.

 3   The Court finds that Carrington cannot succeed on its claim on the basis of alleged inadequate

 4   sales price. NRS Chapter 116 does not contain any provisions requiring that an HOA foreclosure

 5   sale be commercially reasonable, nor does it provide for parties to be able to set aside foreclosure

 6   sales as being commercially unreasonable. Chapter 116 does require that “[e]very contract or duty

 7   governed by this chapter imposes an obligation of good faith in its performance or

 8   enforcement.” NRS 116.1113. “Good faith” is defined in the Nevada Revised Statutes as meaning

 9   “honesty in fact and the observance of reasonable commercial standards of fair dealing.” NRS

10   104.1201(t). This definition only applies, however, to the extent that an action is governed by

11   another article of the Uniform Commercial Code (“UCC”) as adopted in Nevada. NRS

12   104.1102. The Nevada Supreme Court has clearly held that HOA foreclosure sales are not

13   governed by the commercial reasonableness standard of the UCC as adopted in Nevada: “we hold

14   that [commercial reasonableness] has no applicability in the context of an HOA foreclosure

15   involving the sale of real property. As to the Restatement’s 20-percent standard, we clarify that

16   Shadow Wood did not overturn this court’s longstanding rule that inadequacy of price, however

17   gross, is not in itself a sufficient ground for setting aside a trustee's sale absent additional proof of

18   some element of fraud, unfairness, or oppression as accounts for and brings about the inadequacy
19   of price.” Nationstar Mortg., LLC v. Saticoy Bay LLC Series 2227 Shadow Canyon, 405 P.3d 641,

20   642–43 (Nev. 2017) (internal citations omitted).

21                       ii. Tender

22           Carrington argues that the sale was defective because AMS refused to accept tender prior

23   to the foreclosure sale. SFR and the HOA each dispute whether tender of the super-priority amount

24   occurred. The Court finds that there can be no genuine dispute that Bank of America, N.A.,

25   Carrington’s predecessor-in-interest, offered tender in this case.

26           The super-priority component of an HOA lien consists of “the last nine months of unpaid

27   HOA dues and maintenance and nuisance-abatement charges,” while the sub-priority component

28   consists of “all other HOA fees and assessments.” SFR Investments Pool 1 v. U.S. Bank, 334 P.3d
                                                        12
 1   408, 411 (Nev. 2014). Pursuant to NRS 116.31162, a homeowner has at least 90 days following

 2   notice to pay the HOA’s super-priority lien before an HOA may proceed to foreclosure sale. See

 3   NRS 116.31162; SFR Investments Pool 1, 334 P.3d at 411.

 4          SFR disputes the sufficiency of Carrington’s evidence supporting the alleged offer and/or

 5   rejection of tender. The delivery of tender is supported by an affidavit of Doug Miles, an employee

 6   of Miles, Bauer, Bergstrom and Winters, and a copy of the check. SFR argues that Miles does not

 7   claim to have personal knowledge of the alleged delivery of the check to AMS and alleged

 8   rejection and that therefore his affidavit is insufficient proof that the check was in fact delivered.

 9   But Miles’s affidavit details and attaches business records that support the proffer and return of a

10   $988 check. SFR produces no contrary evidence regarding receipt of this check and therefore

11   introduces no more than metaphysical doubt as to its receipt.

12          The HOA argues that, because it is undisputed that $988.00 was not the super-priority

13   amount, it is unclear whether the Bank of America was seeking to pay the super-priority lien. But

14   the letter from Miles, Bauer, Bergstrom and Winters to AMS accompanying the check specifically

15   explains its intent that the $988.00 amount cover the super-priority lien. Neither SFR nor HOA

16   dispute that $988.00 was in fact more than the amount of the prior nine months of unpaid HOA

17   dues and maintenance and nuisance-abatement charges.

18          The Court does not find upon the undisputed facts that the tender was insufficient because
19   it was conditional. To the extent the tender was conditional, the Court finds that the conditions

20   were ones on which Carrington’s predecessor had a right to insist. The tender was presented with

21   the following condition:

22                  This is a non-negotiable amount and any endorsement of said
23                  cashier’s check on your part, whether express or implied, will be
                    strictly construed as an unconditional acceptance on your part of the
24                  facts stated herein and express agreement that BANA’s financial
                    obligations towards the HOA in regards to the real property located
25                  at 9141 Captivating Avenue have now been “paid in full”.
26
     ECF No. 55, Exhibit 8-5. The Nevada Supreme Court has expressly held that substantively
27
     identical language constitutes a condition upon which a tenderer has the right to insist. Bank of
28
                                                      13
 1   Am., N.A. v. SFR Investments Pool 1, LLC, 427 P.3d 113, 116–18 (Nev. 2018). The Court

 2   incorporates the Nevada Supreme Court’s reasoning by reference and finds that the tender did not

 3   carry an improper condition.

 4                       iii. Carrington’s Interest

 5           In its response to Carrington’s motion, SFR contests the validity of the purported

 6   assignment of the deed of trust to Carrington. SFR suggests that serious misconduct or a recording

 7   error may have occurred which would impact the validity of documentation underlying the

 8   property transactions. SFR produces no evidence that such misconduct or error occurred in this

 9   case. Absent such evidence, the Court finds that the publicly recorded assignment of interest was

10   valid. The Court therefore also finds that Carrington has standing to enforce the deed of trust and

11   promissory note.

12                       iv. Bona Fide Purchaser

13           SFR argues in its response that regardless of whether tender discharged the debt to the

14   HOA, SFR was a bona fide purchaser without knowledge of the tender. A bona fide purchaser is

15   one who “takes the property ‘for a valuable consideration and without notice of the prior equity,

16   and without notice of facts which upon diligent inquiry would be indicated and from which notice

17   would be imputed to him, if he failed to make such inquiry.’” Shadow Wood HOA v. N.Y. Cmty.

18   Bancorp., 366 P.3d 1105, 1115 (Nev. 2016) (quoting Bailey v. Butner, 176 P.2d 226, 234 (Nev.
19   1947). Carrington argues that the publicly-recorded deed of trust put Saticoy Bay on inquiry notice

20   that the lender could pay the HOA assessments, creating a duty to inquire. Whether diligent

21   inquiry would have revealed tender and the resultant extinguishment of the HOA’s super-priority

22   lien is a question of fact for trial.

23               b. HOA’s Motion for Summary Judgment

24           The HOA’s motion for summary judgment is based on arguments regarding facial

25   constitutionality, tender, commercial reasonableness, and the Supremacy Clause. The Court

26   incorporates by reference its reasoning above regarding these arguments. The Court therefore

27   grants in part HOA’s motion for summary judgment as to facial constitutionality, commercial

28   reasonableness, and the Supremacy Clause and denies in part the motion as to tender.
                                                      14
 1

 2      II.      CONCLUSION

 3            IT IS ORDERED that the stay in this case is LIFTED.

 4            IT IS FURTHER ORDERED that SFR Investments Pool 1, LLC’s Renewed Motion for

 5   Summary Judgment (ECF No. 50) is GRANTED in part and DENIED in part.

 6            IT IS FURTHER ORDERED that Carrington Mortgage Services, LLC’s Renewed

 7   Motion for Summary Judgment (ECF No. 51) is GRANTED in part and DENIED in part.

 8            IT IS FURTHER ORDERED that Tapestry at Town Center Homeowners Association’s

 9   Counter Motion for Summary Judgment (ECF No. 56) is GRANTED in part and DENIED in part.

10            IT IS FURTHER ORDERED that a status conference is set in this case for June 12, 2019

11   at 4:00 PM in LV Courtroom 7C.

12            DATED: March 31, 2019.

13
                                                        ______________________________
14                                                      RICHARD F. BOULWARE, II
15                                                      UNITED STATES DISTRCIT JUDGE

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   15
